Exhibit 10.1

FOURTH AMENDMENT AND WAIVER TO

STOCKHOLDERS AGREEMENT

THIS FOURTH AMENDMENT AND WAIVER TO STOCKHOLDERS AGREEMENT (the “Amendment”) is
made effective as of the 4th day of October, 2006, by and between (a) Getty
Images, Inc., a Delaware corporation (the “Company”), and (b) Getty Investments
L.L.C., a Delaware limited liability company (“Getty Investments”), Mark Getty,
Jonathan Klein, Abacus (C.I.) Limited, as trustee of The October 1993 Trust, and
Abacus Trust Company Limited, as trustee of the JD Klein Family Settlement (as
successor by assignment from Crediton Limited).

RECITALS

A. The parties entered into that certain Stockholders Agreement dated as of
February 9, 1998, as amended and supplemented by a Deed of Adherence dated as of
February 28, 1999, a Deed of Amendment dated as of February 28, 1999, and a
Third Amendment to Stockholders Agreement dated as of May 1, 2003 (the
Stockholders Agreement as amended and supplemented is referred to as the
“Stockholders Agreement”).

B. The Orpheus Trust and the Pleiades Trust (collectively, the “Gordon Trusts”)
were members of Getty Investments and constitute Permitted Transferees of Getty
Investments under the terms and conditions of the Stockholders Agreement.

C. Effective as of October 4, 2006, the Orpheus Trust received a distribution of
769,567 Shares and the Pleiades Trust received a distribution of 577,175 Shares,
in connection with the merger of Getty Investments with and into Getty
Investments Continuation L.L.C., a Delaware limited liability company.

D. The parties hereto agree that the Gordon Trusts should not be construed as
members of the Getty Group and, accordingly, should not be parties to the
Stockholders Agreement.

E. All terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Stockholders Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, the parties agree as follows.

1. Waiver. Compliance with any provision of the Stockholders Agreement that
prohibits, conditions, limits, delays or otherwise restricts the Sale of Shares,
including any notice requirements, is hereby waived, solely with respect to the
distribution of an aggregate of 1,346,742 Shares by Getty Investments to the
Gordon Trusts as described above, which distribution was effective as of
October 4, 2006.

2. Party to Stockholders Agreement. The parties hereby agree and acknowledge
that the Gordon Trusts shall not be required to enter into the Stockholders
Agreement in order for the distribution of the



--------------------------------------------------------------------------------

Shares to be effective as of October 4, 2006. The parties further acknowledge
that the Gordon Trusts are not members of the Getty Group.

3. Amendment to Notice Provision. Section 4.02 of the Stockholders Agreement is
hereby amended by deleting the text therein and replacing such text with the
following:

“Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by facsimile, by telegram or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 4.02).

 

  (a) if to Getty Images or members of the Getty Group other than Getty
Investments:

Getty Images, Inc.

601 North 34th Street

Seattle, WA 98103

Facsimile: (206) 925-5623

Attention: Jeff Beyle, General Counsel

 

  (b) if to Getty Investments:

Getty Investments L.L.C.

1325 Airmotive Way

Suite 262

Reno, NV 89502

Facsimile: (775) 786-5414

Attention: Jan D. Moehl

with a copy to:

Sutton Place Investments

101 Huntington Avenue

Boston, MA 02199-7669

Facsimile: (617) 217-3501

Attention: Mark Jenness”

4. Full Force and Effect. All other provisions of the Stockholders Agreement not
otherwise waived or modified herein shall remain in full force and effect.

5. Governing Law. The terms and conditions of this Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which when taken together shall constitute a single agreement.

[Signatures appear on the following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Stockholders Agreement effective as of the date first written above.

 

GETTY IMAGES, INC. By:   /s/ JEFFREY L. BEYLE Name/Title: Jeffrey L. Beyle,
General Counsel GETTY INVESTMENTS L.L.C. By:   /s/ JAN D. MOEHL Name/Title: Jan
D. Moehl, Officer

/s/ MARK H. GETTY

 

MARK H. GETTY, individually

/s/ JONATHAN D. KLEIN

 

JONATHAN D. KLEIN, individually

ABACUS (C.I.) LIMITED, as

Trustee of The October 1993 Trust

By:   /s/ M.D. DE FIGUEIREDO Name/Title: M.D. de Figueiredo, Director By:   /s/
STEPHEN RITZEMA Name/Title: Stephen Ritzema, Authorized Signatory

ABACUS TRUST COMPANY LIMITED, as

Trustee of the JD Klein Family Settlement

By:   /s/ A.D. ASH Name/Title: A.D. Ash, Director By:   /s/ JP WATTERSON
Name/Title: JP Watterson, Director